                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9          UNITED STATES OF AMERICA,                            CASE NO. CR18-0090-JCC
10
                                    Plaintiff,                   ORDER
11
                     v.
12
            THOMAS MAHONEY,
13
                                    Defendant.
14

15          This matter comes before the Court on the Government’s motion for entry of a final order

16 of forfeiture (Dkt. No. 58). The Government seeks final forfeiture of the following property:

17          1.       A Lenova Laptop;
18          2.       A Dell Inspiron Laptop;

19          3.       A Samsung Galaxy S7 Cell Phone;
            4.       A Samsung Galaxy S8 Cell Phone; and
20
            5.       Any and all images of child pornography, in whatever format and however stored.
21
            The Court, having reviewed the Government’s motion, as well as the other pleadings and
22

23 papers filed in this matter, FINDS entry of a final order of forfeiture is appropriate because:

24          •        On January 8, 2019, the Court entered a preliminary order of forfeiture finding

25                   this property forfeitable pursuant to 18 U.S.C. § 2428 and forfeiting the
                     Defendant’s interest in it (Dkt. No. 38);
26


     ORDER
     CR18-0090-JCC
     PAGE - 1
            •        Thereafter, the United States published notice of the pending forfeitures as
 1
                     required by 21 U.S.C. § 853(n)(1) and Federal Rule of Criminal Procedure
 2
                     32.2(b)(6)(C) (Dkt. No. 45); and,
 3
            •        The time for filing third-party claims has expired, and none were filed.
 4

 5          NOW, THEREFORE, THE COURT ORDERS:

 6          1.       No right, title, or interest in the above-listed property exists in any party other

 7 than the United States;
           2.      The property is fully and finally condemned and forfeited, in its entirety, to the
 8
   United States; and,
 9
           3.      The Department of Homeland Security, and/or its representatives, are authorized
10 to dispose of the property as permitted by governing law.

11
            DATED this 16th day of April 2019.
12

13

14

15
                                                             A
                                                             John C. Coughenour
                                                             UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR18-0090-JCC
     PAGE - 2
